Citation Nr: 0009287	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  This case was previously remanded by the 
Board in January 1998 for additional development.  


FINDINGS OF FACT

1.  The veteran is 43 years old, passed a high school 
equivalency test (GED), and has employment experience as a 
slip casting operator, painter, oil blender, machine 
operator, and has worked in construction and in loading, 
shipping and receiving, and he last apparently worked in May 
1999.

2.  The veteran has cervical spine disability which includes 
mild degenerative changes with small disc bulges at several 
intervertebral levels which do not result in significant 
canal stenosis or neural foraminal narrowing with not more 
than moderate limitation of cervical spine motion with pain.

3.  The veteran also has obstructive lung disability which is 
mild.

4.  The veteran has disability from primary Heroin abuse and 
alcohol dependence; the veteran has also been noted to have 
depression (although not confirmed on most recent 
examination) with mild symptoms.

5.  There are several clinical opinions that the veteran is 
not disabled from work, there are no clinical opinions that 
the veteran is disabled from work, and the veteran's 
disabilities are not shown to prevent him from obtaining and 
maintaining substantially gainful employment consistent with 
his age, education and occupational experience.




CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met or approximated.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.1, 3.3, 3.301, 3.340, 3.342, 4.15, 4.17, 4.18 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation.  To establish entitlement to pension 
benefits, it is necessary for the evidence to show that the 
veteran is permanently and totally disabled such as to 
prevent the "average person" from engaging in substantial 
gainful employment or that he is "unemployable" in a sense 
that his disabilities meet the scheduler criteria for pension 
and such disabilities, permanent in nature, prevent him from 
securing and following substantial gainful employment 
commensurate with his level of education and occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.340, 
3.342, and Part 4.

Total ratings for compensation based on unemployability of 
the individual may be assigned, where the scheduler rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow a substantially gainful employment by 
reason of such disability.  Prior employment or unemployment 
status is immaterial if, in the judgment of the rating board, 
the veteran's disabilities render him unemployable.  
38 C.F.R. § 4.17.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation:  Permanent and total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  The permanent loss of use of 
both hands, or both feet, or one hand and one foot, or the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  38 C.F.R. § 4.15.

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3(a)(3)(v), 3.301(b).  Where drugs are used to 
enjoy or experience their effects, and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).


Facts.  In his first application for pension in December 
1995, the veteran claimed he could not work solely due to 
cervical spondylosis.  That claim was denied and he did not 
appeal.  In his second application of March 1997, the veteran 
claimed he could not work due to arthritis and carpal tunnel 
syndrome.

A private MRI of the cervical spine in May 1994 was 
interpreted as showing a diffuse disc bulge versus osteophyte 
at C5-C6 with right-sided predominance and mild bilateral 
neural foraminal narrowing at C4-C5 and on the right side at 
C5-C6 secondary to spondylosis changes.

A private EMG from September 1994 contained an impression of 
evidence of bilateral sensory carpal tunnel syndrome, right 
greater than left, but there was no EMG evidence of 
C6 radiculopathy.

Another private electrodiagnostic nerve conduction study 
performed in December 1994 noted that this test was normal 
for all muscles tested.  Bilateral carpal tunnel syndrome was 
improved, but it also stated that the veteran continued to 
complain of symptoms "even though not evident on today's 
exam."  It was recommended that he continue using splints and 
nonsteroidal medication.  Another private EMG report of 
February 1995 was interpreted as being entirely normal for 
all muscles and nerves tested and there was no 
electrodiagnostic evidence of carpal tunnel syndrome or ulnar 
neuropathy in the bilateral forearms or at the cubital 
tunnel.

In February 1996, the veteran was provided a private 
psychiatric examination.  The veteran attributed anxiety and 
agitation to orthopedic pain.  A mental status examination 
elicited no particular abnormality other than insight being 
questionable based on a lack of recognition of a possible 
psychological component to his pain.  The Axis I diagnosis 
was psychological factors affecting physical condition, and 
rule out depression.  The Global Assessment of Functioning 
was 82.

In July 1997, the veteran was provided a VA psychiatric 
examination.  He reported two years' service in the Navy 
working in maintenance.  After discharge, he got a GED and 
worked in construction and painting for a long period.  He 
later worked as a slip casting operator.  He principally 
complained of pain in the neck.  No medication or treatment 
had been helpful.  He complained of difficulty sleeping and 
was often tired.  He felt depressed about not being able to 
work and was frustrated.  There was difficulty in his 
marriage because his wife did not believe that he was unable 
to work because of his neck pain.  In discussing his ordinary 
day, the veteran reported that he did not have any routine.  
He might take a walk to the store and back and bum some 
cigarettes, but he could not afford to buy anything.  The 
objective examination did not reveal any abnormalities except 
that the veteran was mildly depressed and frustrated and 
insight was fair.  The diagnosis was psychological factors 
affecting arthritis in his neck or other medical problem 
contributing to neck and arm pain.  Also diagnosed was 
depression, not otherwise specified.

The May 1997 VA X-ray studies of the cervical spine were 
interpreted as showing the first eight vertebrae to be in 
good alignment without evidence of subluxation or fracture.  
No significant degenerative changes were displayed.  A May 
1997 VA MRI of the cervical spine was interpreted as showing 
normal cervical alignment and lordosis.  Disc spaces were 
within normal limits.  There was normal signal in the 
cervical spine cord.  There were small posterior disc bulges 
from C3 to C7, but these did not result in significant canal 
stenosis or neural foraminal narrowing.  After administration 
of IV Gadolinium, there were no areas of abnormal 
enhancement.  The impression was only mild degenerative 
changes with small disc bulges without significant stenosis 
or narrowing.  A July 1997 VA X-ray study of the chest showed 
that the lung fields were clear and the heart and mediastinum 
were within normal limits.  The impression was a normal 
chest.

In July 1997, the veteran was provided with a VA general 
medical examination.  He claimed inability to work because of 
tiredness, no energy, pain and numbness in the neck and upper 
back with numbness radiating to both arms, more severe on the 
right.  He complained of sleep problems and stated that he 
stayed up all night and just sat around and walked around the 
house.  There were no headaches, no loss of consciousness, no 
seizures, no refractive lenses, no hearing loss or tinnitus, 
no allergies or sinus problems, no history of thyroid 
problems, no diabetes, no respiratory disease or shortness of 
breath or cough, no known heart problems, hypertension, no 
gastrointestinal problems, no indigestion, heartburn, nausea, 
vomiting, gallbladder, liver or colon problems.  Examination 
of the musculoskeletal system indicated that the extremities 
were symmetrical and there were good peripheral pulses in the 
lower extremities.  Reflexes were normal and he had full 
range of motion of the upper extremities with good muscle 
strength, although a mildly positive Tinel's.  The diagnosis 
was cervical degenerative disc disease with radiculopathy in 
both upper extremities and questionable carpal tunnel 
syndrome.  Also diagnosed was "emotional disorder," but the 
diagnosis was unspecific and this physician did not appear to 
be a psychiatrist.

In February 1999, the veteran was provided with a VA 
examination of the spine.  Neck pain was discussed and the 
veteran reported that he had been provided facet joint 
injections and took nonsteroidal anti-inflammatories.  
Symptomatic relief occurred with medication, but he did not 
have regular medication because of inability to make some of 
his appointments.  The primary question related to this 
examination was whether or not the veteran was able to work 
with his current neck problems and it was noted that he had 
just recently again started work prior to this examination.  
While earlier diagnostic studies had indicated a carpal 
tunnel syndrome, later studies in February 1995 were entirely 
normal and no carpal tunnel syndrome was found to exist 
thereafter.  There were no other significant joint 
complaints.  He used no assistive devices and had not had any 
surgical procedures.  Range of motion of the neck on 
examination was forward flexion of 75 degrees, backward 
extension of 25 degrees, side bending was 35 degrees right 
and 25 degrees left, rotation was 40 degrees right and 
30 degrees left.  He had full upper extremity range of motion 
in his shoulders, elbows, wrists, fingers and thumb.  
Thoracic and lumbar spine range of motion was normal except 
for some decreased chest expansion.  Examination of the 
extremities failed to demonstrate any obvious synovial 
thickening or other evidence of inflammatory arthropathy.  It 
was noted that earlier diagnostic studies of the cervical 
spine demonstrated a straightening of the spine and some 
arthritic changes, but with no significant foraminal 
narrowing.  X-rays of the thoracic spine showed minimal 
degenerative changes and X-rays of the sacroiliac joints 
showed no significant narrowing.  The only diagnosis from 
this examination  was degenerative arthritis of the cervical 
spine.  This physician concluded that he did not see the 
degenerative arthritis of the cervical spine as "in any way 
preventing [the veteran] from being able to work."

In March 1999, the veteran was provided a VA psychiatric 
examination.  He reported cervical pain, disturbed sleep, 
decreased energy and a depressed mood more days than not.  He 
stated that he used Heroin for his neck pain and he had used 
Heroin before coming to the examination because he felt that 
"By utilizing Heroin he was able to make his appointments, he 
feels 'perked up' and the only way he could 'get motivated'" 
(quotes in original).  He denied any psychiatric 
hospitalizations or any psychiatric medications.  He also 
indicated that he consumed alcohol depending upon the amount 
of money he had and described the amount of alcohol as "I can 
put down a few" (quotes in original).  He was currently 
employed and had been for the past year at an oil company in 
the Department of Loading, Shipping and Receiving.  Mental 
status examination was essentially normal except that he had 
glassy eyes, was edentulous, short-term memory was impaired, 
and judgment was poor.  Alternatively, affect was 
appropriate, sensorium clear, oriented times three, immediate 
and remote memory was intact, concentration was intact, 
intelligence was average, thinking was concrete, and thought 
processes were logical, coherent, and goal-oriented with no 
looseness of associations or flights of ideas.  The only 
Axis I diagnoses were heroin abuse and alcohol dependence.  
The Global Assessment of Functioning (GAF) was 80.  This 
physician wrote that the veteran was able to work and to be 
fully employed.  He reported "very mild symptoms" of problems 
with occupational or social functioning.  It was deemed that 
his problems were secondary to his Heroin abuse and alcohol 
dependence.

In February 1999, the veteran was provided a VA general 
medical examination.  He denied any specific injuries to his 
back, his neck or his extremities.  The musculoskeletal 
system showed the extremities were symmetrical without 
deformity and there were good peripheral pulses.  The 
diagnosis was a normal general medical examination.

In October 1999,  the veteran was provided with a VA 
pulmonary function study resulting in a finding of mild 
obstructive disease of the small airways.  FEV1 was 
82 percent of predicted and FEV1/FVC was 99 percent of 
predicted.  He was also provided another VA general medical 
examination at that time.  Examination of the neck showed 
some paracervical and interscapular spasm and mild 
tenderness.  Cervical forward flexion was to 60 degrees, 
extension to 20 degrees, right lateroflexion to 40 degrees, 
left lateroflexion to 20 degrees, right rotation to 
40 degrees, and left rotation to 25 degrees.  Examination of 
other joints showed full range of motion without signs of 
inflammation.  There were no motor or sensory abnormalities.  
The diagnoses were degenerative arthritis of the cervical 
spine, complaints of shortness of breath, and alcohol 
dependence and history of Heroin abuse.  This physician wrote 
that the veteran's degenerative change of the spine and lung 
problem did not prevent him from being able to work.


Analysis.  A review of the evidence on file clearly shows 
that the veteran is not rendered unemployable as a result of 
disability which may be considered for pension purposes.  The 
psychiatric examinations and other evidence on file clearly 
shows that the veteran has an ongoing history of Heroin abuse 
and alcohol dependence.  The veteran's own statements during 
examinations clearly reveal that his abuse of these 
substances impairs his ability to work.  However, primary 
drug and alcohol abuse is considered misconduct and may not 
be considered for VA pension purposes.  The most recent VA 
psychiatric examination on file does not list any Axis I 
psychiatric disorder other than Heroin abuse and alcohol 
dependence and in fact, concludes that the veteran has very 
mild symptoms of problems with occupational or social 
functioning and that he was able to work and to be fully 
employed.  That report also indicated the veteran had a GAF 
of 80.  This is consistent with an earlier private 
psychiatric examination which found that the veteran's GAF 
was 82.  

While depression associated with the veteran's conditions of 
life was also diagnosed in the past, Global Assessment of 
Functioning scores in the range of 80 are reflective of only 
transient symptoms and expectable reactions to psychosocial 
stressors with no more than slight impairment in social, 
occupational or school functioning in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) as incorporated by 38 C.F.R. § 4.125(a). 

A compensable evaluation for psychiatric disability in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9440 
requires occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
inability to perform occupational tasks only during periods 
of significant stress or symptoms are controlled by 
continuous medication.  Accordingly, the Board will accord a 
nonservice-connected evaluation for depression of 10 percent.  
A higher evaluation is not warranted nor even closely 
approximated since the veteran lacks clinical or other 
competent evidence showing that he meets the criteria 
required of routinely having depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment (due to psychiatric disability as opposed to 
musculoskeletal complaints), mild memory loss such as 
forgetting names, directions, or recent events.  

Clearly, the veteran's principal and only musculoskeletal 
problem is his cervical spine disorder.  X-ray studies reveal 
only mild degenerative changes and MRI studies reveal normal 
cervical alignment and lordosis, disc spaces within normal 
limits, normal signal strength in the cervical spinal cord, 
and small disc bulges between C3 and C7 which do not result 
in any significant stenosis or narrowing.  While degenerative 
joint disease has been mentioned, there is no confirmed 
diagnoses of intervertebral disc syndrome.  The most recent 
EMG studies show all muscles and nerves tested are normal and 
no carpal tunnel syndrome.  Radicular symptoms from the 
cervical spine are not confirmed by diagnostic studies.  

Nonetheless, the veteran is shown to have a somewhat 
significant limitation of cervical spine motion due to 
degenerative changes and disc bulges with pain on motion.  
Two VA examinations have revealed range of motion of the 
cervical spine which is limited in all planes to a moderate, 
but not a severe degree.  The most recent examination showed 
forward flexion to 60 degrees (of a possible 65 degrees), 
backward extension to 20 degrees (of a possible 50 degrees), 
left lateroflexion of 20 degrees and right lateroflexion of 
40 degrees (of a possible 40 degrees), and left rotation of 
25 degrees and right rotation of 40 degrees (of a possible 
55 degrees).  Accordingly, the Board finds that this 
constitutes a moderate limitation of cervical spine motion in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290.  The 
next higher 30 percent evaluation is not warranted because 
range of motion of the cervical spine is not severely 
restricted.  

In accordance with VAOPGCPREC 36-97, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Functional loss as described in § 4.40 is adequately 
addressed in the 20 percent evaluation assigned for 
limitation of motion.  While the veteran is definitely shown 
to have a restricted range of cervical spine motion, this 
restriction is not shown to significantly limit his ability 
to engage in occupational pursuits.  In accordance with 
38 C.F.R. § 4.45, there is no evidence of weakened movement 
or excess fatigability or swelling, or deformity, or 
disturbance of locomotion.  In this regard, it is certainly 
noteworthy that the most recent February 1999 VA examination 
of the cervical spine resulted in a specific finding by the 
VA physician that the veteran's cervical spine arthritis did 
not prevent him "in any way" from being able to work.  While 
the Board finds that a 20 percent evaluation for moderate 
limitation of motion most nearly approximates the true degree 
of cervical spine disability, no higher evaluation is 
warranted for intervertebral disc syndrome despite the 
finding of bulging discs because actual herniated nucleus 
pulposus has not been diagnosed nor have significant 
radicular symptoms been confirmed on diagnostic studies.  In 
any event, the next higher 40 percent evaluation under that 
diagnostic code would require evidence of severe recurring 
attacks with intermittent relief which is neither shown nor 
even closely approximated by any clinical evidence on file.

Finally, the veteran has most recently complained of a 
shortness of breath and October 1999 VA pulmonary function 
studies did result in a finding of mild obstructive disease 
of the small airway.  Rating this disability with reference 
to 38 C.F.R. § 4.97, Diagnostic Code 6604 for chronic 
obstructive pulmonary disease (COPD), results in a 
noncompensable evaluation.  The veteran's FEV1 in that report 
was 82 percent of predicted and the scheduler criteria would 
require FEV1 of 71 to 80 percent predicted to warrant a 
10 percent compensable evaluation.  The FEV1/FVC was 
99 percent predicted and again, the Schedule would require a 
finding of FEV1/FVC of 71 to 80 to warrant a 10 percent 
evaluation.

Accordingly, multiple clinical evaluations and diagnostic 
studies on file result in a finding that the veteran has a 
cervical spine disorder evaluated at 20 percent, possible 
depression evaluated at 10 percent, and COPD which is 
noncompensable.  The combined evaluation in accordance with 
38 C.F.R. § 4.25 would be 30 percent.  This does not meet, 
nor even closely approximate the scheduler criteria for a 
total rating in that the veteran lacks any single evaluation 
of 60 percent, nor does he have multiple ratings with at 
least one at 40 percent which combine to 70 percent in 
accordance with 38 C.F.R. § 4.16.  

There is simply no substantial evidence on file which tends 
to show that the veteran is unable to work due to disability 
which may be considered in an award of VA nonservice-
connected pension.  The most recent VA examinations of the 
veteran's neck and psychiatric condition both conclude that 
the veteran is able to work, despite the impairment that 
those disabilities provide.  The most recent October 1999 VA 
general medical examination also concludes the veteran's 
spine and lung problems do not prevent him from being able to 
work.  There is no clinical or other competent opinion to the 
contrary.  

The veteran is shown to have a limited education, but he is 
also shown to have held various employment over the years, 
including machine operator, slip casting operator, painter, 
oil blender, and other employment in construction and in 
loading, shipping and receiving.  In fact, the veteran, 
having claimed entitlement to pension in 1997, regained 
employment during the period of this appeal, although he is 
apparently most recently again unemployed.  The substantial 
factor offering an impediment to employment appears to be the 
veteran's alcohol and drug abuse which is considered 
misconduct and may not be considered for VA pension purposes. 

Finally, the Board concurs with the RO that there is no 
evidence warranting the award of pension on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2).  The veteran's case is 
not exceptional or unusual, there is no marked interference 
with employment shown, there are no frequent periods of 
hospitalization, and no objective evidence or clinical 
opinion on file supports the veteran's claim to being 
disabled from work.  For these reasons, VA nonservice-
connected pension may not be awarded.  



ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

